         Case 1:18-cr-00289-SHS Document 330 Filed 12/17/20 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                               Plaintiff,
                                                         18-Cr-289 (SHS)
                v.
 RYAN RAINFORD,                                          ORDER
                               Defendant.


SIDNEY H. STEIN, U.S. District Judge.
     Defendant Ryan Rainford moves for release on bail pending appeals of his conviction
and this Court’s subsequent denial of his renewed motion for compassionate release. (ECF
No. 329.) Pursuant to 18 U.S.C. § 3143(b), the statute governing release pending appeal, “a
person who has been found guilty of an offense and sentenced to a term of imprisonment,
and who has filed an appeal [shall] be detained” unless two criteria are met. Id. § 3143(b)(1).
First, a court must find “by clear and convincing evidence that the person is not likely to
flee or pose a danger to the safety of any other person or the community if released . . . .” Id.
§ 3143(b)(1)(A). Next, a court must find that “the appeal is not for the purpose of delay and
raises a substantial question of law or fact likely to result in (i) reversal, (ii) an order for a
new trial, (iii) a sentence that does not include a term of imprisonment, or (iv) a reduced
sentence to a term of imprisonment less than the total of the time already served plus the
expected duration of the appeal process.” Id. § 3143(b)(1)(B). Defendant fails to meet either
of these criteria. As this Court cannot find that Rainford does not pose a danger to the
safety of any other person or the community, and because defendant fails to show that his
appeal “raises a substantial question of law or fact” and is not “for the purpose of delay,”
    IT IS HEREBY ORDERED that Rainford’s motion for release on bail pending appeal
is denied. The Clerk of Court is directed to mail a copy of this Order to Mr. Rainford
[85592-054], FCI Fort Dix, Federal Correctional Institution, P.O. Box 2000, Joint Base
MDL, NJ 08640, and note the mailing on ECF.

    Dated:     New York, New York
               December 18, 2020
